TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 13, 2016



                                      NO. 03-14-00116-CV


                      Steve Key; Pat Curry; PJC Properties, L.L.C.; and
                     PJC Central Texas Freight Lines, L.L.C., Appellants

                                                 v.

            Daniel R. Richards, as Receiver for Centex Freight Lines, L.L.C. and
                                Prudence Adams, Appellees




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PURYEAR
             CONCURRING OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on December 20, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.